I concur in the conclusion reached, and in all of the opinion except the paragraph regarding the waiver of the Company on account of the knowledge of the agent that the insured could not use his trucks for hauling lumber without attaching to them semi-trailers. I do not think this knowledge would change the express contract which the insured afterward accepted, unless the insurer also knew of it. However, this point is probably immaterial in view of the construction placed by the opinion on the contract as written.